 

THE MARYJANE GROUP, INC. 8-K [tmjg-8k_031016.htm]

 

Exhibit 10.02

 

 

FOR IMMEDIATE RELEASE

[image_001.jpg]

 

AMERICA’S FIRST CANNABIS RESORT OPENS IN COLORADO

 

Camp Bud+Breakfast Mountain Resort at Aspen Canyon Ranch Makes History

 

Denver, Colorado (March 11, 2016) – The MaryJane Group, Inc. (OTC PINK: MJMJ)
today announced the signing of a Lease and Service Agreement to operate Camp
Bud+Breakfast at Aspen Canyon Ranch, a 414 acre all-inclusive getaway in
Parshall, Colorado.

 

Located in the Rocky Mountains approximately 1.5 hours from downtown Denver and
within 25 minutes of the Company’s Bud+Breakfast at Silverthorne location, the
ranch is near some of the state’s most beloved outdoor destinations, The resort
combines recreational marijuana use and education with a traditional ranch
experience to create the country’s first-ever cannabis resort. Camp
Bud+Breakfast at Aspen Canyon Ranch will begin accepting reservations on March
15 for this year’s summer season, July 1 – September 30, 2016.

 

A stay at Camp Bud+Breakfast includes accommodations in one of the property’s 12
rustic, yet well-appointed, cabins and two guest houses. Guests will enjoy
renowned Bud+Breakfast dishes throughout the day including "Wake and Bake
Breakfast," “420” Happy Hour, dinner and late night dessert. Complimentary
drinks including soda, water, beer and wine will also be available to guests
throughout their stay. Guests will also enjoy unlimited access to equipment and
guides for outdoor activities, plus arts and wellness classes like Canvas and
Cannabis and Cannabis Yoga. The resort will offer a variety of courses,
workshops and interactive learning series focused on cannabis-related sciences,
cultivation and pairings. Sessions will be led by a respected group of
pharmacologic cannabis pioneers, wellness coaches, yogis, culinary wizards and
dispensary owners. Camp Bud+Breakfast at Aspen Canyon Ranch, which is situated
on the Williams Fork River, has hot tubs, nightly entertainment and recreational
activities such as bocce, river tubing, fly fishing, horseshoes and beach
volleyball, and provides daily shuttles to lakes and hot springs within 20
minutes of the property and shuttles to and from Silverthorne, Colorado. For an
additional fee, guests can go on horseback riding and ATV tours.

 

For legal purposes, a stay at Camp Bud+Breakfast includes everything except the
cannabis itself. Guests who wish to buy marijuana can turn to the property’s
cannabis concierge, who’ll provide a menu of recommended strains, plus suggested
pairings with specific activities and meals. The retreat has exclusive
partnerships with area dispensaries, which means guests enjoy special rates and
private dispensary tours.

 

“There truly is no place like this in the entire world,” said Joel Schneider,
CEO of The MaryJane Group and operator of Camp Bud+Breakfast at Aspen Canyon
Ranch. “We’re bringing an element of luxury to that adventurous, exploratory
vibe of childhood summer camp in a beautiful setting where visitors can enjoy
marijuana in a safe, comfortable, social environment. And our offerings are
extensive enough that even friends and companions who aren’t interested in the
cannabis lifestyle will also enjoy this special retreat.”

 

“We look forward to working with The MaryJane Group and we are committed to
create this unique and amazing experience for their guests,” said Ryan Collins,
owner and operator of the Aspen Canyon Ranch.

 





 

 

 

Many tourists are surprised to learn that though recreational marijuana use is
legal in Colorado, public consumption is illegal. Most hotels do not allow
cannabis consumption. If they do, it’s in accordance with the Colorado Clean Air
Act which states that 75 percent of rooms must be smoke-free, and smoking in
public areas is prohibited. But thanks to its small number of rooms and secluded
mountainside location, Camp Bud+Breakfast is able to allow marijuana consumption
in all public areas. For safety reasons, the resort does not allow smoking
inside cabins and encourages guests to experience the communal vibe in one of
many public areas (including the hot tubs, riverside, smoking lounge, bonfire,
activities room, restaurant and walking trails). Each guest has access to a
private deck where smoking is also allowed.

 

Camp Bud+Breakfast Resort can welcome up to 56 guests at a time in one bedroom
cabin accommodations, the Cliff House and the River House. The cabins include
outdoor private deck areas, refrigerators, premium linens and river rock gas
fireplaces. The houses are finely appointed and have complete kitchens, being
nestled amongst pine, fir, spruce and aspen trees and within walking distance of
a pristine river and on-site fully stocked fishing ponds. Visitors from out of
state can fly into Denver International Airport where transportation to Camp
Bud+Breakfast will be provided at an additional cost.

 

About the MaryJane Group

The MaryJane Group is a hospitality management company based in Colorado. They
are the leader and creator of the canna-lifestyle hospitality sector, committed
to strengthening the recreational cannabis industry through a unique brand
portfolio of guest venues and trusted partnerships with leaders in the cannabis
field. Founded in 2014 by Joel Schneider, the company has capitalized on the
passing of the Colorado Amendment 64 by establishing lodging accommodations
dedicated to the growing canna-tourism industry. http://themaryjanegrp.com /
www.budandbfast.com

 

This press release shall not constitute an offer to sell or a solicitation of an
offer to buy securities of The MaryJane Group, Inc. Certain statements in this
release, including those related to expected or exceptional growth, the
Canna-Lodging and Canna-Hospitality industry, among other written and oral
statements, are "forward looking statements" within the meaning of the federal
securities laws. The forward looking statements are subject to a number of risks
and uncertainties including market acceptance of the Company’s services and the
Company’s continued access to capital and other risks and uncertainties. The
actual results the Company achieves may differ materially from any
forward-looking statements due to such risks and uncertainties. These statements
are based on our current expectations and speak only as of the date of such
statements. The Company undertakes no obligation to publicly update or revise
any forward-looking statement, whether as a result of future events, new
information or otherwise.

 

# # #

Contact:

Joel C. Schneider

President and CEO

The MaryJane Group, Inc.

Phone: 303-835-8603 or 303-870-1557

Email: joel@themaryjanegrp.com

 

 

 



 

 